            Case 2:17-cv-01741-JLR Document 47 Filed 01/22/19 Page 1 of 27




 1                                                   THE HONORABLE JAMES L. ROBART

 2

 3

 4

 5

 6

 7

 8
                           UNITED STATES DISTRICT COURT
 9                        WESTERN DISTRICT OF WASHINGTON
                                    AT SEATTLE
10
      BRETT CALDWELL, an individual,            Case No. 2:17-cv-01741-JLR
11
                                   Plaintiff,   DEFENDANT THE BOEING
12                                              COMPANY’S MOTION FOR
                   v.                           SUMMARY JUDGMENT
13
                                                NOTE ON MOTION CALENDAR:
14    THE BOEING COMPANY, a Delaware            FEBRUARY 15, 2019
      Corporation and DOES 1–10,
15
                                 Defendant.
16

17
18

19

20

21

22

23

24

25

26


     DEFENDANT THE BOEING COMPANY’S                             MORGAN, LEWIS & BOCKIUS LLP
                                                                1111 Pennsylvania Avenue, N.W.
     MOTION FOR SUMMARY JUDGMENT (No. 17-1741 JLR)                  Washington, DC 20004
                                                                        +1.202.739.3000
                Case 2:17-cv-01741-JLR Document 47 Filed 01/22/19 Page 2 of 27




 1          In accordance with Federal Rule of Civil Procedure 56 (“Rule 56”), Defendant The Boeing

 2   Company (“Boeing” or the “Company”) seeks summary judgment on the entirety of the two

 3   remaining claims asserted by Plaintiff Brett Caldwell (“Caldwell”) under Title VII of the Civil

 4   Rights Act of 1964, 42 U.S.C. §§ 2000e-2, et seq.

 5   I.     INTRODUCTION

 6          In February 2017, Boeing fired Caldwell for excessive personal use of his work-issued

 7   laptop on Company time after an independent corporate investigation substantiated that he was

 8   surfing the Internet for personal reasons during 43% of the time he was otherwise supposed to be

 9   working.

10          Despite Caldwell’s repeated admissions that he violated Boeing policy in this way—both

11   during the investigation itself, and again during his sworn deposition in this case—he nevertheless

12   claims that Boeing acted unlawfully in terminating his employment. Specifically, Caldwell

13   contends that Boeing (1) discriminatorily discharged him because of his race (African-American)

14   and (2) subjected him to a racially hostile work environment. These contentions are not supported

15   by admissible evidence. Even taking Caldwell’s self-serving, uncorroborated, and speculative

16   allegations at face value for purposes of summary judgment, the undisputed record developed in

17   discovery confirms that no reasonable jury could find in Caldwell’s favor on either of his claims.

18          First, Caldwell’s disparate-treatment discrimination claim fails because he cannot establish

19   a prima facie case of unlawful discrimination, much less put forward specific evidence to show

20   that Boeing’s legitimate and nondiscriminatory reason for his termination is “unworthy of belief”

21   or a pretext for intentional discrimination. In support of the investigation’s finding that Caldwell’s

22   excessive personal Internet use on Company time amounted to nearly half of his workday,

23   Caldwell admitted in a voluntary, signed statement that he used his work laptop to visit social

24   media sites such as Twitter, Facebook, and YouTube, and that it was common for him to be on the

25   Internet for personal use periodically during his work. Because of the severity of Caldwell’s

26   Internet usage, his case went directly to a committee of Boeing employees, which, after careful


     DEFENDANT THE BOEING COMPANY’S                                        MORGAN, LEWIS & BOCKIUS LLP
                                                                           1111 Pennsylvania Avenue, N.W.
     MOTION FOR SUMMARY JUDGMENT (No. 17-1741 JLR) - 1                         Washington, DC 20004
                                                                                   +1.202.739.3000
              Case 2:17-cv-01741-JLR Document 47 Filed 01/22/19 Page 3 of 27




 1   and deliberative review, determined that Boeing should terminate his employment. The process

 2   forecloses any suggestion of racial discrimination because, aside from his own manager who sat

 3   on the committee (and who actually voted against discharge) and the HR representative, no one on

 4   the committee had ever met Caldwell, let alone knew his race. Caldwell does not and cannot

 5   otherwise show that he was somehow singled out or treated differently for his Internet-usage

 6   violation. Instead, the undisputed record shows that Boeing consistently applies this policy to

 7   employees of all different races, terminating similarly-situated employees for even less serious

 8   Internet-usage violations than those committed by Caldwell.

 9          Second, Caldwell’s hostile-work-environment claim is equally without merit for several

10   independent and mutually reinforcing reasons. To start, the vast majority of the allegations raised

11   by Caldwell occurred more than 300 days before he filed his charge with the Equal Employment

12   Opportunity Commission (“EEOC”) and are unrelated to Caldwell’s timely allegations. Most of

13   his alleged claim is therefore time-barred under Title VII. The handful of allegations that do fall

14   within the actionable limitations period are insufficient as a matter of law to create a viable hostile

15   work environment. Caldwell’s allegations of offensive comments by an anonymous employee in

16   the tooling department and a “nitpicking” team lead are neither severe nor pervasive enough to

17   meet the high bar required to establish such a claim.

18          To the extent Caldwell attempts to bootstrap his time-barred allegations in an effort to

19   salvage his claim, that gambit should fail for several reasons. Most significantly, Caldwell

20   transferred to an entirely different worksite (in Everett, Washington) about midway through his

21   Boeing employment, after which time he had no further contact with the co-workers he claims

22   harassed him at the first site. Settled precedent establishes that Caldwell’s transfer created a new

23   work environment, such that any of his preceding allegations are separate and distinct from any

24   allegations that might follow. Furthermore, even at the Everett location, Caldwell’s prior, time-

25   barred allegations are similarly insufficient to establish a race-based hostile-work-environment

26
     DEFENDANT THE BOEING COMPANY’S                                         MORGAN, LEWIS & BOCKIUS LLP
                                                                            1111 Pennsylvania Avenue, N.W.
     MOTION FOR SUMMARY JUDGMENT (No. 17-1741 JLR) - 2                          Washington, DC 20004
                                                                                    +1.202.739.3000
                  Case 2:17-cv-01741-JLR Document 47 Filed 01/22/19 Page 4 of 27




 1   claim. In his own deposition, Caldwell admitted that most of his allegations are race-neutral or

 2   speculation on his part, or otherwise lack any evidence of discriminatory intent. And even if

 3   Caldwell’s remaining allegations have an evidentiary basis, which Boeing disputes, governing

 4   precedent shows that those allegations do not rise to the requisite level of severity or pervasiveness

 5   to constitute an actionable hostile work environment. At bottom, Caldwell alleges a series of

 6   everyday workplace grievances occurring sporadically over the course of years—many of which

 7   he has admitted had no racial connection and cannot be supported with competent evidence.

 8              Although certain of Caldwell’s allegations were enough to survive the plausibility standard

 9   at the motion-to-dismiss stage, discovery has not helped his cause. Now, with the benefit of a fully

10   developed factual record, the undisputed evidence confirms that there are no issues of material fact

11   here that warrant submitting this case to a jury, and the Court should therefore grant summary

12   judgment in Boeing’s favor on both of Caldwell’s remaining claims.

13   II.        STATEMENT OF UNDISPUTED MATERIAL FACTS

14              A.       Caldwell’s Employment with Boeing.

15              Caldwell began working for Boeing on January 11, 2013, in composite fabrication at

16   Boeing’s manufacturing facility in Frederickson, Washington. (Deposition of Brett Caldwell

17   (“Caldwell Dep.”) at 72:14–73:1.)1 His job duties consisted of fabricating components for the

18   Boeing 777 and 787 aircraft (id. at 72:14–73:15), and he reported to a number supervisors of

19   different races during his tenure at the plant. (Id. at 73:22–74:8, 77:6–78:8.)

20              In November 2015, Caldwell left Boeing’s Frederickson location and transferred to an

21   entirely different facility in Everett: Boeing’s Composite Wing Center (“CWC”). (Id. at 75:9–20;

22   Declaration of Dean Bogardus (“Bogardus Decl.”) ¶ 3.) The CWC houses Boeing’s Automated

23   Fiber Placement (“AFP”) machines used to manufacture the giant composite wings of Boeing’s

24   next commercial jetliner, the 777X aircraft. (Id.) The $1 billion CWC was still under construction

25
     1
         All relevant deposition excerpts are appended to the Declaration of Zachary Stinson.
26
     DEFENDANT THE BOEING COMPANY’S                                                     MORGAN, LEWIS & BOCKIUS LLP
                                                                                        1111 Pennsylvania Avenue, N.W.
     MOTION FOR SUMMARY JUDGMENT (No. 17-1741 JLR) - 3                                      Washington, DC 20004
                                                                                                +1.202.739.3000
              Case 2:17-cv-01741-JLR Document 47 Filed 01/22/19 Page 5 of 27




 1   when Caldwell transferred, and it opened in May 2016. (Id.) While in Everett, Caldwell worked

 2   as an AFP Operator, fabricating the 777X’s composite wings and other aircraft components.

 3   (Caldwell Dep. at 75:14–76:22; Bogardus Decl. ¶ 5.) Caldwell’s supervisor at the CWC in Everett

 4   was Dean Bogardus. (Caldwell Dep. at 75:21–76:1; Deposition of Dean Bogardus, Corporate

 5   Designee (“Bogardus Corp. Dep.”) at 12:24–13:6; Bogardus Decl. ¶ 5.) At all times during his

 6   employment with Boeing, Caldwell was subject to the terms and conditions of a collective

 7   bargaining agreement with the International Association of Machinists and Aerospace Workers,

 8   No. 751 (“IAM” or the “Union”). (Caldwell Dep. at 73:16–21; Declaration of Steve Morton

 9   (“Morton Decl.”) ¶ 3.)

10          B.     Caldwell’s Excessive Personal Telephone and Internet Usage at Everett.

11          The AFP machines at the CWC are sophisticated, world-class aerospace manufacturing

12   technology operated mainly by computer. (Bogardus Decl. ¶ 4.) To help Caldwell perform his

13   job duties, Bogardus gave him a Company laptop computer soon after he started at the Everett

14   CWC. (Caldwell Dep. at 104:14–104:24; Bogardus Decl. ¶ 6.) Caldwell used the laptop to

15   document steps involved in the composite manufacturing processes. (Bogardus Corp. Dep. at

16   26:21–24.) The laptop only worked while it was on site at the CWC, and Caldwell only used the

17   laptop while at work. (Caldwell Dep. at 103:22–104:11, 106.) Caldwell had no business use for

18   the Internet, and, during AFP composite builds, employees were on the production floor, with

19   other time being used for cleaning and performing online training. (Bogardus Decl. ¶ 6.)

20          During Caldwell’s time at the CWC, Bogardus and others observed him on his personal

21   cellular phone during working hours. (Bogardus Corp. Dep. at 40:16–41:3; Bogardus Decl. ¶ 12.)

22   Caldwell’s personal phone usage became so noticeable that Bogardus repeatedly coached Caldwell

23   that he was not to be on his cell phone during work times. (Bogardus Corp. Dep. at 40:20–41:3

24   (Caldwell was on his cell phone “[m]ultiple times a day every day”).)

25

26
     DEFENDANT THE BOEING COMPANY’S                                     MORGAN, LEWIS & BOCKIUS LLP
                                                                        1111 Pennsylvania Avenue, N.W.
     MOTION FOR SUMMARY JUDGMENT (No. 17-1741 JLR) - 4                      Washington, DC 20004
                                                                                +1.202.739.3000
                  Case 2:17-cv-01741-JLR Document 47 Filed 01/22/19 Page 6 of 27




 1              While Caldwell stopped using his personal cell phone during work hours (a change

 2   possibly spurred by Caldwell’s loss of service on his personal phone), Caldwell did not stop—and

 3   indeed increased—using his work laptop to “surf the net,” including repeated visits to Twitter,

 4   Facebook, Yahoo!, and other websites throughout the workday. (Caldwell Dep. at 107:18–108:15;

 5   Bogardus Corp. Dep. at 41:15–22.) Bogardus was unaware that Caldwell was on his laptop to

 6   such a great extent for personal use because every time Bogardus approached Caldwell, it appeared

 7   from the computer screen that Caldwell was completing online work-related training or other work

 8   responsibilities. (Bogardus Corp. Dep. at 24:13–24; Bogardus Decl. ¶ 13.)2

 9              C.       Boeing Corporate Investigations Conducts an Independent Inquiry Into
                         Caldwell’s Computer Usage.
10
                In mid-December 2016, Boeing received an anonymous ethics complaint that Caldwell
11
     was misusing Company time by being on Facebook and watching YouTube videos throughout the
12
     workday. (Declaration of Richard Petrey (“Petrey Decl.”) ¶ 3.) After receiving this complaint and
13
     opening an investigation, Boeing’s Corporate Investigations group installed monitoring software
14
     on Caldwell’s work laptop that allowed Boeing to monitor how Caldwell (who would have had no
15
     knowledge that the software was deployed) was using his work laptop during the workday—
16
     namely whether he was using it for work or personal purposes.3 (Id. ¶ 5.) Boeing monitored
17
     Caldwell’s work laptop usage from December 22, 2016 to January 6, 2017. (Id. ¶ 6.) During this
18

19
     2
         After learning about the extent of Caldwell’s Internet usage, Bogardus remarked that he was “surprised”:
20
                When one of your employees [is] on that much [and] you’re not noticing, it doesn’t look good on a
21              manager, so that was a failure on my part, I felt. I’m a pretty trusting person, so I trusted what Brett
                was doing was what he should have been doing, and the investigation revealed it wasn’t.
22
     (Bogardus Corp. Dep. at 24:18–24.)
23   3
       Boeing implemented its procedures surrounding time theft over excessive Internet usage because of its obligations
24   as a U.S. Government contractor, and it applies its policies equally across its commercial and government-related
     business divisions. (Declaration of Kathryn Lewis (“Lewis Decl.”) ¶ 6.) According to its records of individuals
     terminated for misuse of Company time, Boeing has terminated more than 200 employees other than Caldwell for
25   misuse of Company time generally since 2012, and it terminated the majority of these employees for misuse of
     Company time by using a computer for non-work related reasons. (Id. ¶ 11.)
26
     DEFENDANT THE BOEING COMPANY’S                                                        MORGAN, LEWIS & BOCKIUS LLP
                                                                                           1111 Pennsylvania Avenue, N.W.
     MOTION FOR SUMMARY JUDGMENT (No. 17-1741 JLR) - 5                                         Washington, DC 20004
                                                                                                   +1.202.739.3000
               Case 2:17-cv-01741-JLR Document 47 Filed 01/22/19 Page 7 of 27




 1   period, of the forty hours of work Caldwell entered into Boeing’s employee timekeeping system

 2   (“ETS”), he spent 17.1 hours outside of his lunch and break periods on personal, non-work use of

 3   the Internet. (Id. ¶ 7.) That is, 43% of Caldwell’s paid work time was spent on non-work related,

 4   personal use of the Internet during this period. (Id.) More specifically, a review of the computing-

 5   resource data revealed that Caldwell was accessing Facebook, Yahoo!, Twitter, Instagram, and

 6   YouTube for personal use from his work laptop while he was being paid to perform is Boeing job

 7   duties. (Id. ¶ 8.)

 8           As part of Boeing’s investigation, both Caldwell and Bogardus were interviewed. (Id. ¶

 9   9.) In a voluntary, signed statement, Caldwell admitted that he “visited social media sites such as

10   Twitter and Facebook,” and that he did “not typically use the Internet for work related matters.”

11   (Id. ¶ 10; Caldwell Dep. at 122:20–123:2; Caldwell Statement (Jan. 31, 2017), Petrey Decl., Ex.

12   1.) Caldwell also stated that he would “check social media throughout the day,” and it was possible

13   that he spent about three and a half hours per day on the Internet for personal use during that period.

14   (Petrey Decl. ¶ 11; Caldwell Statement (Jan. 31, 2017).) In other words, even by Caldwell’s own

15   admission, he spent more than 43% of an eight-hour workday (3.5 hours) engaged in personal

16   Internet use. Caldwell confirmed that he recalled “visiting sites looking for cars for sale, real

17   estate, and the social media sites Facebook and Twitter,” and that it was “common for [him] to be

18   on the Internet for personal use periodically during [his] work checking social media.” (Petrey

19   Decl. ¶ 12; Caldwell Statement (Jan. 31, 2017).) In his deposition, Caldwell again admitted that

20   he used his work computer during work time to surf the Internet and use social media for personal

21   entertainment. (Caldwell Dep. at 107:18–108:2.)

22           Boeing’s independent investigation found that Caldwell “engaged in excessive personal

23   Internet usage while on company time” and was “responsible for entering approximately 46.2

24   hours of questionable time” into Boeing’s ETS—in other words, “43% of the time Mr. Caldwell

25   submitted during the [investigation] period [was] questionable.” (Petrey Decl. ¶ 16; Investigation

26
     DEFENDANT THE BOEING COMPANY’S                                         MORGAN, LEWIS & BOCKIUS LLP
                                                                            1111 Pennsylvania Avenue, N.W.
     MOTION FOR SUMMARY JUDGMENT (No. 17-1741 JLR) - 6                          Washington, DC 20004
                                                                                    +1.202.739.3000
                Case 2:17-cv-01741-JLR Document 47 Filed 01/22/19 Page 8 of 27




 1   Report, Petrey Decl., Ex. 2.) Based on Caldwell’s statement, it was estimated that he engaged in

 2   that high level of personal Internet activity since at least December 15, 2016. (Petrey Decl. ¶ 14;

 3   Investigation Report.)

 4             D.     Boeing’s Relevant Policies Related to Excessive Personal Internet Use.

 5             Boeing has several Policies, Procedures, and Business Process Instructions that address an

 6   employee’s improper Internet usage on Company time or with Company equipment. (Lewis Decl.

 7   ¶ 3; Misuse/Mischarging ECARB Guidelines, Lewis Decl., Ex. 7.) Boeing’s Employee Corrective

 8   Action Process Requirements (“ECAPR”) contains a violations matrix that identifies different

 9   behaviors for which Boeing imposes corrective action, the default level of corrective action for

10   each violation, and mitigating and aggravating factors. (Lewis Decl. ¶ 7; ECAPR, Lewis Decl.,

11   Ex. 3.)

12             Category 3F is “Misuse of Company Time,” which is described as “Unauthorized use of

13   company time spent on non-work-related activities or activity that is not supportive of the work

14   assignment.” (Lewis Decl. ¶ 8; ECAPR.) According to the ECAPR, a 3F violation can lead to

15   time off from work, though aggravating factors of “excessive time or incidents” can lead to

16   termination. (Lewis Decl. ¶ 9; ECAPR.) Although not a bright-line rule, Boeing regards non-

17   work related activities that take up more than 20% of an employee’s work hours to constitute

18   excessive time spent on non-work activities and an aggravating factor that will lead to discharge.

19   (Lewis Decl. ¶ 10; Misuse/Mischarging ECARB Guidelines.) The ECAPR also provides that “All

20   Misuse of Company Time cases must be reviewed by an ECARB per BPI-3946.” (Lewis Decl. ¶

21   13; ECAPR.)

22             Consistent with Boeing’s policy, Caldwell’s documented and admitted use of the Internet

23   for non-work activities was submitted to a Boeing Employee Corrective Action Review Board

24   (“ECARB” or the “Board”) for the review, evaluation, and disposition of his misconduct. (Lewis

25   Decl. ¶ 16; Petrey Decl. ¶ 17.)

26
     DEFENDANT THE BOEING COMPANY’S                                        MORGAN, LEWIS & BOCKIUS LLP
                                                                           1111 Pennsylvania Avenue, N.W.
     MOTION FOR SUMMARY JUDGMENT (No. 17-1741 JLR) - 7                         Washington, DC 20004
                                                                                   +1.202.739.3000
              Case 2:17-cv-01741-JLR Document 47 Filed 01/22/19 Page 9 of 27




 1          E.      The ECARB Determines Caldwell’s Computer Usage in the “Upper
                    Echelon” of Internet Abuse Cases, Warrants Termination.
 2
            Boeing uses the ECARB as a formal process to carefully review more significant cases of
 3
     misconduct for corrective actions to be applied consistently. (Lewis Decl. ¶ 14.)
 4
            Caldwell’s ECARB was conducted on February 8, 2017. (Declaration of Steven Miller
 5
     (“Miller Decl.”) ¶ 3.) The ECARB that reviewed Caldwell’s case was composed of eight
 6
     members: Steven Miller as chair; a standing member from Ethics; four ECA (“Employee
 7
     Corrective Action”) standing members; Bogardus as Caldwell’s manager; and Michael Edmiston,
 8
     the relevant HR representative. (Lewis Decl. ¶ 18; Miller Decl. ¶ 3; Bogardus Corp. Dep. at 22:24–
 9
     23:3; Bogardus Decl. ¶ 15.) The Board members were able to review the written investigation
10
     report detailing Caldwell’s 46.2 hours of questionable time before the meeting convened by
11
     telephonic conference. (Lewis Decl. ¶ 19; Miller Decl. ¶ 3; Bogardus Decl. ¶ 15.) Richard Petrey,
12
     the investigator assigned to Caldwell’s case, attended to present the investigation findings and
13
     answer any questions, but had no vote in the matter. (Petrey Decl. ¶ 18.) Other than Bogardus
14
     and Edmiston, no one on the ECARB ever met Caldwell or was told his race (Bogardus Decl. ¶ 15;
15
     Edmiston Decl. ¶ 7), and ECARB members are not provided the race of employees, only names
16
     (Miller Decl. ¶ 3).
17
            After reviewing the report of Caldwell’s personal Internet usage during work, the ECARB
18
     determined that the facts uncovered by the investigation placed Caldwell in the “upper echelon”
19
     of personal Internet abuse cases. (Id. ¶ 4.) Because Caldwell was above a benchmark of 20% of
20
     personal Internet use (i.e., one full workday per week), this was an aggravating factor for the 3F
21
     offense. (Id. ¶ 4; Lewis Decl. ¶ 21.)
22
            As the undisputed data show, Boeing has discharged more than 200 employees for similar
23
     3F time-misuse offenses. (Lewis Decl. ¶ 11; 3F Terminations Chart, Lewis Decl., Ex. 4.) Of those
24
     individuals, at least 137 are White, and 16 are African-American. (3F Terminations Chart.) And
25
     nearly two-thirds of the White 3F offenders spent less work time than Caldwell misusing the
26
     DEFENDANT THE BOEING COMPANY’S                                      MORGAN, LEWIS & BOCKIUS LLP
                                                                         1111 Pennsylvania Avenue, N.W.
     MOTION FOR SUMMARY JUDGMENT (No. 17-1741 JLR) - 8                       Washington, DC 20004
                                                                                 +1.202.739.3000
              Case 2:17-cv-01741-JLR Document 47 Filed 01/22/19 Page 10 of 27




 1   Internet. (See id. (showing 89 out of 137 terminations of White employees for under 43% of time

 2   misuse).)

 3           The initial vote on Caldwell’s offense by the ECARB members resulted in a tie regarding

 4   the appropriate level of discipline (time off from work or discharge), with Miller initially

 5   abstaining the first voting round as chair. (Miller Decl. ¶ 5.) For his part, Bogardus advocated for

 6   retaining Caldwell and would have disciplined Caldwell with time off from work instead of

 7   discharge. (Bogardus Corp. Dep. at 23:12–23:15; Bogardus Decl. ¶ 16.) In order to break the tie,

 8   Miller voted during a second round with other members of the ECARB for Boeing to terminate

 9   Caldwell’s employment because of his admitted and documented excessive Internet usage, which

10   had no mitigating factors. (Miller Decl. ¶ 5; Lewis Decl. ¶ 22.)4

11           On February 10, 2017, Bogardus informed Caldwell, who was accompanied by two of his

12   Union representatives, that Boeing had terminated his employment for his misuse of Company

13   time. (Caldwell Dep. at 81:20–82:20; Bogardus Decl. ¶ 18.) Caldwell’s Union representatives

14   requested the underlying disciplinary documentation shortly after his termination. (Morton Decl.

15   ¶ 4.)   After reviewing the file, however, the Union dropped any challenge to Caldwell’s

16   termination. (Morton Decl. ¶ 5.)

17           F.       The Instant Action.

18           Several months later, on August 17, 2017, Caldwell filed a charge of discrimination with

19   the EEOC, and he received a Notice of Right to Sue on August 23, 2017. (Third Am. Compl. ¶ 25

20   & Ex. 1 (Dkt. 32).) Caldwell filed the instant action on November 17, 2017. (Dkt. 1.) Caldwell

21   asserts two claims against Boeing for racial discrimination under Title VII: (1) disparate treatment

22   arising out of his termination, and (2) a racially hostile work environment.

23
     4
       Bogardus, continuing his advocacy on Caldwell’s behalf, pursued the potential for an appeal of the ECARB’s
24
     termination decision. (Bogardus Decl. ¶ 17.) Bogardus sought the support of his own manager, Norine Murray, for
     the appeal, but Murray declined to seek an appeal of the ECARB’s majority-vote determination. (Id.) Bogardus
25   anticipated, albeit incorrectly, that Caldwell’s Union would grieve the termination. (Id.)
26
     DEFENDANT THE BOEING COMPANY’S                                               MORGAN, LEWIS & BOCKIUS LLP
                                                                                  1111 Pennsylvania Avenue, N.W.
     MOTION FOR SUMMARY JUDGMENT (No. 17-1741 JLR) - 9                                Washington, DC 20004
                                                                                          +1.202.739.3000
              Case 2:17-cv-01741-JLR Document 47 Filed 01/22/19 Page 11 of 27




 1           Caldwell contends that Boeing acted unlawfully when it terminated his employment. He

 2   claims that his termination was related to his race because of a run-in with an anonymous white

 3   male around the same time he was investigated for excessive personal computer usage. (Caldwell

 4   Dep. at 87:8–13.) But Caldwell admits that any connection from the hotline tip to his race is based

 5   only on his assumptions. (Id. at 111:4–112:21.)

 6           Aside from his disagreement with the investigative report and a general objection to his

 7   termination, Caldwell admits that his Internet usage during Boeing’s investigation fell within the

 8   definition of misuse of Company time. (Id. at 132:7–133:6.) Caldwell agrees that Boeing followed

 9   ECARB procedure in arriving at its decision to terminate his employment. (Id. at 137:3–138:1.)

10   Caldwell cannot dispute that Boeing has terminated a greater number of Caucasians than African-

11   Americans for 3F time-misuse violations, with the majority of those terminations for less egregious

12   usage than Caldwell’s. Caldwell also cannot identify any potential similarly situated comparators

13   even after having a full opportunity to conduct discovery. (Id. at 124:3–17.)

14           In support of his hostile-work-environment claim, Caldwell alleges that incidents at varied

15   intervals throughout his four-year employment at Boeing constituted racial harassment. But only

16   two fall within the applicable limitations period, while Caldwell was working at Everett, and as

17   set forth below. After September 2016, Caldwell took issue with his team lead Tom Hammond,

18   whom he alleges would “bark orders” at him. (Caldwell Dep. at 271:3–9; see Bogardus Decl.

19   ¶ 10.) Caldwell alleges that when he asked why Hammond had a problem with him, Hammond

20   stated that he was “afraid” of Caldwell because of the “way he was raised.” (Caldwell Dep. at

21   269:11–13.) According to Caldwell, however, Hammond did not reference Caldwell’s race. (Id.

22   at 269:15–17.) Additionally, Caldwell alleges that, in December 2016, an anonymous white male

23   from the tooling department made “monkey gestures” and said “I can’t stand you blacks.” (Id. at

24   205:11–206:11.)5

25   5
      Caldwell raised this alleged incident to Bogardus in December 2016. (Bogardus Decl. ¶ 11.) In response, Bogardus
     partnered with Edmiston to investigate the alleged incident, including collecting information from witnesses.
26
     DEFENDANT THE BOEING COMPANY’S                                                MORGAN, LEWIS & BOCKIUS LLP
                                                                                   1111 Pennsylvania Avenue, N.W.
     MOTION FOR SUMMARY JUDGMENT (No. 17-1741 JLR) - 10                                Washington, DC 20004
                                                                                           +1.202.739.3000
               Case 2:17-cv-01741-JLR Document 47 Filed 01/22/19 Page 12 of 27




 1           G.       Procedural History.

 2           As the Court knows, Boeing originally moved to dismiss many of Caldwell’s claims

 3   pursuant to Fed. R. Civ. P. 12(b)(6). (See Dkt. 19.) In response, Caldwell amended his complaint,

 4   and Boeing then renewed its motion to dismiss on similar grounds. (See Dkts. 22, 24, 25.)

 5   Ultimately, the Court agreed that Caldwell failed to state plausible claims for retaliatory hostile

 6   work environment under Title VII and for the tort of outrage (i.e., intentional infliction of

 7   emotional distress) and dismissed those counts. (See Dkt. 31.) As to Caldwell’s claim for race

 8   harassment under Title VII, however, the Court found that Caldwell’s allegations—presumed true

 9   at the pleading stage—were sufficiently plausible to entitle him to discovery. (See id.)6

10           Caldwell subsequently filed his third amended complaint (now, his operative pleading),

11   and Boeing timely answered. (Dkts. 32, 35.) For the next six months, the case proceeded to

12   discovery, with the parties exchanging hundreds of pages of documents and completing over a

13   half-dozen depositions. Boeing deposed Caldwell and two of his friends whom he disclosed as

14   potential witnesses. For his part, Caldwell chose to depose five Boeing witnesses: his former

15   supervisor, Bogardus (who was deposed in both his capacity as a manager and as corporate

16   representative), his former team lead, Hammond, and three former co-workers.

17           As Boeing’s motion explains, although the Court earlier concluded that Caldwell was

18   entitled to favorable inferences that rendered dismissal of his race harassment claim improper

19   based on the pleadings alone, the fully developed factual record in discovery now confirms that

20   Caldwell’s remaining claims are foreclosed as a matter of law and undisputed facts.

21   III.    ARGUMENT AND AUTHORITIES

22           A.       Summary Judgment Standard.

23

24   (Edmiston Decl. ¶ 9.) After being unable to substantiate Caldwell’s version of events, and receiving numerous witness
     statements that rebutted Caldwell’s story, Edmiston also submitted Caldwell’s allegations to Boeing’s EEO group.
     (Id. ¶ 9.)
25   6
       Recognizing that Caldwell’s disparate-treatment claim for discriminatory termination would require the Court to
     evaluate matters outside the pleadings, Boeing did not move to dismiss that claim under Rule 12(b)(6).
26
     DEFENDANT THE BOEING COMPANY’S                                                   MORGAN, LEWIS & BOCKIUS LLP
                                                                                      1111 Pennsylvania Avenue, N.W.
     MOTION FOR SUMMARY JUDGMENT (No. 17-1741 JLR) - 11                                   Washington, DC 20004
                                                                                              +1.202.739.3000
              Case 2:17-cv-01741-JLR Document 47 Filed 01/22/19 Page 13 of 27




 1          Summary judgment is designed to avoid unnecessary trials when there is no dispute as to

 2   the material facts. Nw. Motorcycle Ass’n v. U.S. Dep’t of Agric., 18 F.3d 1468, 1471 (9th Cir.

 3   1994). Under Rule 56, summary judgment is appropriate where “there is no genuine issue as to

 4   any material fact and . . . the moving party is entitled to judgment as a matter of law.” Fed. R. Civ.

 5   P. 56(c); see also Vasquez v. Cnty. of Los Angeles, 349 F.3d 634, 639–40 (9th Cir. 2003). To avoid

 6   summary judgment, the opposing party “must do more than simply show that there is some

 7   metaphysical doubt as to the material facts,” Matsushita Elec. Indus. Co. v. Zenith Radio Corp.,

 8   475 U.S. 574, 586 (1986), and “must produce at least some significant probative evidence tending

 9   to support the complaint,” Smolen v. Deloitte, Haskins & Sells, 921 F.2d 959, 963 (9th Cir. 1990).

10   A mere “scintilla” of evidence is not enough, nor are bare allegations, speculations, or conclusions.

11   Nelson v. Pima Cmty. Coll., 83 F.3d 1075, 1081 (9th Cir. 1996). “[U]ncorroborated and self-

12   serving” testimony also cannot create a genuine issue of material fact. See Villiarimo v. Aloha

13   Island Air, Inc., 281 F.3d 1054, 1061 (9th Cir. 2002); Kennedy v. Applause, Inc., 90 F.3d 1477,

14   1481 (9th Cir. 1996). “A trial court can only consider admissible evidence in ruling on a motion

15   for summary judgment.” Orr v. Bank of Am., NT & SA, 285 F.3d 764, 773 (9th Cir. 2002).

16          B.      Caldwell’s Disparate-Treatment Claim Fails as a Matter of Law.

17          Under the familiar McDonnell Douglas scheme, Caldwell bears the burden of first

18   establishing a prima facie case of discrimination by adducing evidence to satisfy all of these

19   elements: (1) he is a member of a protected class; (2) he was qualified for his position and

20   performing satisfactorily; (3) he experienced an adverse employment action; and (4) similarly

21   situated individuals outside the claimed protected class were treated more favorably, or other

22   circumstances give rise to an inference of discrimination. Hawn v. Exec. Jet Mgmt., Inc., 615 F.3d

23   1151, 1156 (9th Cir. 2010). If, and only if, Caldwell can establish a prima facie case, the burden

24   would shift to Boeing to articulate a legitimate, nondiscriminatory reason for its actions. Once

25   Boeing does so, Caldwell would be required to “raise a triable issue of material fact” based on

26
     DEFENDANT THE BOEING COMPANY’S                                        MORGAN, LEWIS & BOCKIUS LLP
                                                                           1111 Pennsylvania Avenue, N.W.
     MOTION FOR SUMMARY JUDGMENT (No. 17-1741 JLR) - 12                        Washington, DC 20004
                                                                                   +1.202.739.3000
             Case 2:17-cv-01741-JLR Document 47 Filed 01/22/19 Page 14 of 27




 1   “specific evidence” to show that Boeing’s explanation is “unworthy of belief” and instead a pretext

 2   for intentional discrimination. Id. at 1155; Surrell v. Cal. Water Serv. Co., 518 F.3d 1097, 1106,

 3   1108 (9th Cir. 2008). “Despite the burden shifting, the ultimate burden of proof remains always

 4   on [Caldwell] to show that [Boeing] intentionally discriminated because of [his race].” Coleman

 5   v. Quaker Oats Co., 232 F.3d 1271, 1281 (9th Cir. 2000).

 6                  1.      Caldwell Cannot Establish His Prima Facie Case.

 7          While Boeing does not dispute that Caldwell is a member of a protected class and that he

 8   was fired, his claim nevertheless fails at the prima facie stage because he cannot satisfy the two

 9   other essential elements of his case.

10                         a.      Caldwell Cannot Show That His Performance Was Satisfactory.

11          Caldwell cannot meet the second element of his prima facie case because the undisputed

12   evidence shows that he was not performing satisfactorily, or otherwise meeting the terms and

13   conditions of his employment, at the time of his termination. Caldwell admitted in his deposition

14   that he often would use his Boeing-issued laptop throughout the workday to surf the Internet for

15   personal use, including spending time on social media sites such as Twitter, Facebook, and

16   Instagram; viewing videos on YouTube; and perusing car and real estate listings. (Caldwell Dep.

17   at 103:22–107:23.) It is also undisputed that Caldwell gave a statement to the Boeing investigator

18   confirming his personal use of the Internet, and admitting the possibility that he was wasting nearly

19   three and a half hours each workday. (Petrey Decl. ¶ 11; Caldwell Statement (Jan. 31, 2017).)

20   Caldwell also acknowledges that his computer usage, as calculated during the investigation, fell

21   within the definition of Boeing’s ECAPR Code 3F/PRO-10, which proscribes misuse of Company

22   time. (Caldwell Dep. at 132:17–133:6.)

23          Based on the undisputed—and admitted—evidence of Caldwell’s violation of Boeing

24   policy and misuse of Company time through excessive Internet usage, no reasonable finder of fact

25   could conclude that he was performing his job duties in a satisfactory manner. See, e.g., Weil v.

26
     DEFENDANT THE BOEING COMPANY’S                                        MORGAN, LEWIS & BOCKIUS LLP
                                                                           1111 Pennsylvania Avenue, N.W.
     MOTION FOR SUMMARY JUDGMENT (No. 17-1741 JLR) - 13                        Washington, DC 20004
                                                                                   +1.202.739.3000
             Case 2:17-cv-01741-JLR Document 47 Filed 01/22/19 Page 15 of 27




 1   Citizens Telecom Servs. Co., LLC, No. C15-0835JLR, 2016 WL 5851868, at *8–9 (W.D. Wash.

 2   Oct. 6, 2016) (finding plaintiff’s job ratings below acceptable and failure to comply with PIP

 3   precluded satisfying his prima facie case, and granting summary judgment for employer);

 4   Villiarimo, 281 F.3d at 1062 & n.8 (affirming district court decision finding plaintiff did not meet

 5   prima facie requirement where plaintiff admitted to underlying rule violation (citing Pejic v.

 6   Hughes Helicopters, Inc., 840 F.2d 667, 672 (9th Cir. 1988))); Salas v. Indep. Elec. Contractors

 7   Inc., No. C12–277RAJ, 2013 WL 1898249, at *7 (W.D. Wash. May 7, 2013) (finding that plaintiff

 8   could not state prima facie case where he admittedly violated work policy and was subsequently

 9   discharged); Bragg v. Caterpillar Inc., No. 09 C 7102, 2011 WL 1131325, at *7 (N.D. Ill. Mar.

10   28, 2011) (plaintiff failed to show satisfactory performance by conceding violations).

11                            b. Caldwell Cannot Identify Any Comparators Who Received
                                 More Favorable Treatment.
12
            The settled evidence shows that Caldwell also cannot meet the fourth element of his prima
13
     facie case. Caldwell must not only show that employees outside his protected class received more
14
     favorable treatment by Boeing, he also must bring forward evidence—as opposed to mere
15
     speculation—to show that these employees are similar in all material respects. Morgan v. Selig,
16
     447 F.3d 748, 755 (9th Cir. 2006). Caldwell cannot meet these requirements. In fact, the
17
     undisputed evidence reflects just the opposite.
18
            First, Boeing has discharged hundreds of employees—of all different races—after
19
     investigations substantiated that they had committed the same or similar Internet-usage violations
20
     as did Caldwell. (Lewis Decl. ¶¶ 11, 12; 3F Terminations Chart.) In fact, Boeing has discharged
21
     more than eight times as many Caucasian than African-American employees, and at least 89
22
     Caucasian employees who had far less egregious percentages of wasted time.                 (See 3F
23
     Terminations Chart.) Caldwell has no evidence to the contrary. (Caldwell Dep. at 124:3–8
24
     (Caldwell “had no clue” that Boeing terminated others for excessive Internet use, or their races).)
25

26
     DEFENDANT THE BOEING COMPANY’S                                       MORGAN, LEWIS & BOCKIUS LLP
                                                                          1111 Pennsylvania Avenue, N.W.
     MOTION FOR SUMMARY JUDGMENT (No. 17-1741 JLR) - 14                       Washington, DC 20004
                                                                                  +1.202.739.3000
              Case 2:17-cv-01741-JLR Document 47 Filed 01/22/19 Page 16 of 27




 1   In short, Caldwell cannot dispute that Boeing has treated investigated employees found abusing

 2   the Internet on Company time evenhandedly.

 3          Second, although Caldwell contends that his fellow employees were not similarly

 4   disciplined for using the Internet on their phones or available work computers, that assertion rests

 5   on nothing but speculation and conjecture. Caldwell testified that he has no knowledge of how

 6   much time anyone else at Boeing spent on the computer while he was employed, let alone whether

 7   other employees were engaged in personal activity on their computers (as opposed to legitimate

 8   work-related business). (Caldwell Dep. at 147:23–148:8 (“[E]veryone in our area was on their

 9   computer doing something” when there was downtime, and he “could only assume that [they] were

10   all engaging in the same activity or similar activity.”).) Caldwell states that his assertions are not

11   based on time comparisons (id. at 152:13–153:2); that he “didn’t pay much attention” (id. at

12   155:20–25); and that he never witnessed others on the Internet. (Id. at 165:18–166:19.) Again,

13   Caldwell has not adduced, and cannot adduce, evidence of similar conduct by his supposed

14   comparators. Because Caldwell cannot meet two of the four prima facie requirements, his claim

15   of disparate treatment fails.

16          2.      Caldwell Cannot Show That Boeing’s Rationale Was Pretextual.

17          Even if Caldwell could establish a prima facie case of discrimination (which he cannot),

18   his claim would still fail because he cannot show, let alone through “specific evidence,” Coleman,

19   232 F.3d at 1282, that Boeing’s legitimate, nondiscriminatory reason for his termination was false

20   and merely a pretext to cover up intentional discrimination.

21          On this issue, the question is not whether Boeing’s business justification is “objectively

22   false,” but only whether Boeing “honestly believed its reason for its actions,” even if others might

23   think the reason “foolish or trivial or even baseless.” Villiarimo, 281 F.3d at 1063; see also Sharpe

24   v. AT&T, 66 F.3d 1045, 1050 (9th Cir. 1995) (“We have long held that discrimination laws are

25   ‘not intended as a vehicle for general judicial review of business decisions.’”); Garcia v. City of

26
     DEFENDANT THE BOEING COMPANY’S                                        MORGAN, LEWIS & BOCKIUS LLP
                                                                           1111 Pennsylvania Avenue, N.W.
     MOTION FOR SUMMARY JUDGMENT (No. 17-1741 JLR) - 15                        Washington, DC 20004
                                                                                   +1.202.739.3000
              Case 2:17-cv-01741-JLR Document 47 Filed 01/22/19 Page 17 of 27




 1   Everett, No. 14-cv-30, 2015 WL 1759208, at *7 (W.D. Wash. Apr. 17, 2015) (“[T]he court does

 2   not sit as a super personnel department and cannot dictate . . . personnel decisions.”).

 3           Armed with only his speculation, conjecture, and guesses, Caldwell cannot marshal even a

 4   scintilla of evidence to challenge Boeing’s legitimate business decision to terminate his

 5   employment in accordance with Company policy, following a careful and thorough investigation

 6   and the deliberative and formal ECARB disciplinary process. Caldwell has admitted that he has

 7   no actual knowledge of the ethics hotline complaint about his computer usage (Caldwell Dep. at

 8   111:4, 111:2–112:21, 115:2–15), nor any knowledge of the disciplinary process other than

 9   suppositions and conjecture (id. at 115:16–116:16, 139:2–25, 146:17–21.) And he has admitted

10   that, after review of Caldwell’s behavior, Boeing properly followed the ECARB procedures in his

11   termination. (Id. at 137:23–138:1.) Even though Caldwell does not allege that Bogardus’s

12   supervisor, Norine Murray, ever discriminated against him (id. at 140:1–141:4), he believes that

13   Murray’s failure to support Bogardus’s ECARB appeal efforts was based on Caldwell’s race (id.

14   at 143:19–25).

15           In a last-ditch effort to salvage his claim, Caldwell has “guessed” that either his team lead,

16   Hammond, or someone from the tooling department reported his excessive computer usage.

17   (Caldwell Dep. at 112:4–11, 87:8–24.) He suggests that one of those individuals did so because

18   of racial animus, but that assertion is speculative. Plus, it is undisputed that neither of these

19   individuals had any involvement with Caldwell’s termination (Bogardus Decl. ¶ 15), such that

20   they have no relevance to the ultimate issue of whether that decision was proper and

21   nondiscriminatory.        In the Ninth Circuit, “stray remarks are insufficient to establish

22   discrimination.” Merrick v. Farmers Ins. Grp., 892 F.2d 1434, 1438–39 (9th Cir. 1990) (citations

23   and internal quotation marks omitted).7 And even if Caldwell had knowledge or evidence of the

24   7
      See also Sanders v. Potter, No. C06-1288-TSZ, 2009 WL 57540, at *9 (W.D. Wash. Jan. 8, 2009) (allegedly racist
     co-worker remark unrelated to employment decision); see also Davidson v. Korman, 532 F. App’x 720, 722 (9th Cir.
25   2013) (although co-worker made two allegedly racist comments, “[n]o reasonable person would consider such remarks
     made by a co-worker ‘an unlawful employment practice of an employer’ rather than ‘an act of discrimination by a
26
     DEFENDANT THE BOEING COMPANY’S                                                MORGAN, LEWIS & BOCKIUS LLP
                                                                                   1111 Pennsylvania Avenue, N.W.
     MOTION FOR SUMMARY JUDGMENT (No. 17-1741 JLR) - 16                                Washington, DC 20004
                                                                                           +1.202.739.3000
               Case 2:17-cv-01741-JLR Document 47 Filed 01/22/19 Page 18 of 27




 1   identity of his ethics whistleblower (he does not, see Caldwell Dep. at 111:9–11),8 and even if that

 2   individual acted out of bias against him, that action cannot be imputed to Boeing because the

 3   underlying ethics complaint opened an independent inquiry and investigation, and it was the

 4   independent findings of that inquiry that led to his discharge after the ECARB vote.9

 5            Without any substantial and specific evidence to support his theory, Caldwell cannot come

 6   close to making the necessary showing that Boeing’s careful and deliberative termination of his

 7   employment, and accompanying rationale, is unworthy of credence. The Court should disregard

 8   Caldwell’s guesses, suppositions, and conjectures, and enter summary judgment for Boeing.

 9            C.       Caldwell’s Hostile-Work-Environment Claim Fails as a Matter of Law.

10            To state a claim for hostile work environment on the basis of race, Caldwell must meet a

11   high burden to show that (1) he was subjected to verbal or physical conduct because of his race,

12   (2) the conduct was unwelcome, and (3) the conduct was sufficiently severe or pervasive to alter

13   the conditions of employment and create an abusive working environment. Manatt v. Bank of Am.,

14   339 F.3d 792, 798 (9th Cir. 2003). For the third element, one considers “all the circumstances,

15   including the frequency of the discriminatory conduct; its severity; whether it is physically

16   threatening or humiliating, or a mere offensive utterance; and whether it unreasonably interferes

17   with an employee’s work performance.” Vasquez, 349 F.3d at 642 (quoting Clark Cnty. Sch. Dist.

18   v. Breeden, 532 U.S. 268, 270–71 (2001)). “In addition, the working environment must both

19   subjectively and objectively be perceived as abusive.” Id.

20

21
     private individual’”); Brooks v. King Cnty. Dep’t of Dev. & Env’t Servs., 176 F.3d 481 (9th Cir. 1999) (granting
22   summary judgment where plaintiff had “no evidence linking . . . stray remarks to his termination”).
     8
       Nor does Boeing have any knowledge of the identity of the hotline caller. (Petrey Decl. ¶ 3.)
     9
23     See Poland v. Chertoff, 494 F.3d 1174, 1183 (9th Cir. 2007) (“[I]f an adverse employment action is the consequence
     of an entirely independent investigation by an employer, the animus of the retaliating employee is not imputed to the
24   employer.”); see also Woods v. City of Berwyn, 803 F.3d 865, 870 (7th Cir. 2015) (concluding that commission’s
     independent investigation into charges broke any potential discriminatory bias associated with underlying tip: “To
     hold otherwise would be to rule that whenever a discriminatory subordinate makes an allegation or institutes a charge
25   and the plaintiff-employee is fired, there are no steps the ultimate decision-maker could ever take to break that chain
     of proximate causation. That cannot be so.”).
26
     DEFENDANT THE BOEING COMPANY’S                                                    MORGAN, LEWIS & BOCKIUS LLP
                                                                                       1111 Pennsylvania Avenue, N.W.
     MOTION FOR SUMMARY JUDGMENT (No. 17-1741 JLR) - 17                                    Washington, DC 20004
                                                                                               +1.202.739.3000
               Case 2:17-cv-01741-JLR Document 47 Filed 01/22/19 Page 19 of 27




 1            Title VII, however, “is not a general civility code,” EEOC v. Prospect Airport Servs., Inc.,

 2   621 F.3d 991, 998 (9th Cir. 2010), and in the Ninth Circuit there is “a high burden to finding a

 3   hostile work environment,” Dawud v. Boeing Co., No. 17-1254, 2018 WL 4735703, at *6 (W.D.

 4   Wash. Oct. 2, 2018) (citing Manatt, 339 F.3d at 798–99). “‘[I]solated’ incidents, occurring

 5   sporadically over a long period of time, are not severe or pervasive enough to alter the conditions

 6   of employment.” Nguyen v. Boeing Co., No. 15-793, 2016 WL 7375276, at *4 (W.D. Wash. Dec.

 7   20, 2016). Nor does the sporadic use of abusive language, crude jokes, or occasional teasing impart

 8   employer liability. Prospect Airport, 621 F.3d at 998. Likewise, it is not enough to allege that

 9   conduct is merely offensive; instead, it must be so severe as to alter an employee’s working

10   conditions. Rispoli v. King Cnty., No. 14-00395, 2014 WL 6808996, at *3 (W.D. Wash. Dec. 2,

11   2014).
                     1.      The Majority of Caldwell’s Hostile-Work-Environment Allegations
12                           Are Untimely.
13            To begin with, the majority of Caldwell’s hostile-work-environment allegations are time-
14   barred and fall decidedly outside the statute of limitations applicable to his claim. Title VII
15   generally prescribes a limitations period that reaches back 300 days before the filing of a Charge
16   of Discrimination with the EEOC. See 42 U.S.C. § 2000e-5(e)(1); Arizona ex rel. Horne v. Geo
17   Grp., Inc., 816 F.3d 1189, 1202 (9th Cir. 2016). This means that acts occurring outside that 300-
18   day window—here, anything prior to October 21, 2016—are generally time-barred and cannot
19   support a Title VII claim. Porter v. Cal. Dep’t of Corr., 419 F.3d 885, 893 (9th Cir. 2005) (“If the
20   flames of an allegedly hostile environment are to rise to the level of an actionable claim, they must
21   do so based on the fuel of timely non-discrete acts.” (emphasis added)). The analysis can be
22   different for hostile-work-environment claims, such that otherwise stale allegations can sometimes
23   be considered in the analysis, but only where the pattern of allegations can be characterized as a
24   single employment practice. See Nat’l R.R. Passenger Corp. v. Morgan, 536 U.S. 101, 120–21
25   (2002). Importantly, “merely asserting” that untimely acts comprise a continuous hostile-work-
26
     DEFENDANT THE BOEING COMPANY’S                                        MORGAN, LEWIS & BOCKIUS LLP
                                                                           1111 Pennsylvania Avenue, N.W.
     MOTION FOR SUMMARY JUDGMENT (No. 17-1741 JLR) - 18                        Washington, DC 20004
                                                                                   +1.202.739.3000
             Case 2:17-cv-01741-JLR Document 47 Filed 01/22/19 Page 20 of 27




 1   environment claim “does not make them timely.” Yonemoto v. Shinseki, 3 F. Supp. 3d 827, 845

 2   (D. Haw. 2014). Rather, the Ninth Circuit has explained that if the otherwise untimely acts did

 3   not consist of the “same type of employment actions, occur[] relatively frequently, [or] were [not]

 4   perpetrated by the same managers,” they cannot form a single unlawful practice, and thus cannot

 5   be considered alongside otherwise timely allegations in evaluating a claim for hostile work

 6   environment. Porter, 419 F.3d at 893 (second alteration in original) (emphases added).

 7          Applying these principles here, Caldwell’s claim fails as a matter of law and undisputed

 8   facts. He raises only two allegations that fall within the limitations period. But even considered

 9   together, those allegations fall decidedly short of the sort of acts that create a hostile work

10   environment. First, Caldwell’s singular December 2016 “run in” with the anonymous tooling-

11   department employee whom he alleges gestured at him and stated that he could not “stand you

12   blacks” is not severe or pervasive enough to rise to the level of a legally actionable hostile work

13   environment. See Henry v. Regents of the Univ. of Cal., 37 F. Supp. 3d 1067, 1085–86 (N.D. Cal.

14   2014) (“isolated instances of offensive conduct are insufficient,” citing cases where even multiple

15   uses of “n-word” were not severe or pervasive). And even if that were not true, there is no basis

16   to impute this conduct to Boeing, since the alleged actor was a non-management employee. See

17   Burlington Indus., Inc. v. Ellerth, 524 U.S. 742, 759 (1998) (noting that “an employer can be

18   liable” only “where its own negligence is a cause of the harassment.”). Once Caldwell’s manager,

19   Bogardus, learned about the allegation, it is undisputed that he and Edmiston promptly investigated

20   and referred the matter to Boeing’s EEO committee, and Caldwell does not allege any further

21   conduct on the part of that individual.

22          Second, Caldwell generally alleges that Hammond, after assuming the role of team lead,

23   was “nitpicking” his work. This allegation comes nowhere close to actionable harassment. Rather,

24   courts routinely hold that this sort of disagreement with a particular management style or approach

25   cannot give rise to a claim under Title VII. See, e.g., Sumera v. Lynch, No. 4:13-CV-01950-KAW,

26
     DEFENDANT THE BOEING COMPANY’S                                      MORGAN, LEWIS & BOCKIUS LLP
                                                                         1111 Pennsylvania Avenue, N.W.
     MOTION FOR SUMMARY JUDGMENT (No. 17-1741 JLR) - 19                      Washington, DC 20004
                                                                                 +1.202.739.3000
             Case 2:17-cv-01741-JLR Document 47 Filed 01/22/19 Page 21 of 27




 1   2016 WL 368159, at *7 (N.D. Cal. Feb. 1, 2016) (finding that criticisms of work such as

 2   “‘nitpicking’ . . . do not give rise to a hostile work environment”); White v. FedEx Corp., No. C04-

 3   00099 SI, 2006 WL 618591, at *9 (N.D. Cal. Mar. 13, 2006) (“‘[N]itpicking’ does not rise to the

 4   level of creating a hostile work environment.”). Because these allegations, whether considered

 5   alone or in concert, cannot have created a hostile work environment as a matter of law, the Court

 6   should enter judgment in Boeing’s favor.

 7                  2.      Caldwell Cannot Bootstrap Earlier Allegations to Bolster His Hostile-
                            Work-Environment Claim.
 8
            To the extent Caldwell attempts to save his claim by tacking on untimely allegations, this
 9
     argument would fail for several reasons.
10
            First, Caldwell’s transfer to Everett cuts off any arguable relevance as to his allegations
11
     from Frederickson, which is a totally different worksite where he worked alongside totally
12
     different managers and colleagues. Caldwell testified, of Everett, that “it felt like I was moving
13
     into a new . . . form of Boeing than [he] was used to at Frederickson.” (Caldwell Dep. at 77:4–5.)
14
     Indeed, the transfer created more than just a feeling—as courts routinely hold—it severed any
15
     notion of a continuous or related hostile work environment lasting throughout his entire
16
     employment. See, e.g., Fairley v. Potter, No. 1-1363, 2003 WL 403361, at *10 (N.D. Cal. Feb.
17
     13, 2003) (incidents not part of same work environment where plaintiff transferred to new location
18
     and asserted no links between personnel or events other than same employer); Gonzalez v. Cnty.
19
     of Yolo, No. 2:13-cv-01368, 2015 WL 4419025, at *7 (E.D. Cal. July 17, 2015) (“Moving to a new
20
     job away from a harassing supervisor often disrupts a continuing practice of harassment.”);
21
     McGullam v. Cedar Graphics, Inc., 609 F.3d 70, 78 (2d Cir. 2010) (alleged incidents from when
22
     plaintiff worked in production unrelated to alleged environment after transfer to estimating);
23
     Stewart v. Miss. Transp. Comm’n, 586 F.3d 321, 329–30 (5th Cir. 2009) (plaintiff’s internal
24
     transfer rendered earlier alleged conduct unrelated to later alleged harassment); Holmes v. Utah
25
     Dep’t of Workforce Servs., 483 F.3d 1057, 1064 (10th Cir. 2007) (finding plaintiff’s office
26
     DEFENDANT THE BOEING COMPANY’S                                       MORGAN, LEWIS & BOCKIUS LLP
                                                                          1111 Pennsylvania Avenue, N.W.
     MOTION FOR SUMMARY JUDGMENT (No. 17-1741 JLR) - 20                       Washington, DC 20004
                                                                                  +1.202.739.3000
              Case 2:17-cv-01741-JLR Document 47 Filed 01/22/19 Page 22 of 27




 1   departure “separated her from the allegedly hostile work environment”). After Caldwell’s transfer,

 2   he does not (and cannot) allege that any of his purported harassers from Frederickson followed

 3   him to Everett, nor can he claim any relation between the alleged events at Frederickson and the

 4   alleged events at Everett. Rather, it was a “new, new form of Boeing than [he] was used to at

 5   Frederickson.” (Caldwell Dep. at 77:4–5.) As a result, Caldwell’s transfer to Everett constitutes

 6   an intervening act, and renders his allegations from Frederickson time-barred.

 7          Second, Caldwell’s stale allegations from his time at the Everett location are not actionable

 8   as part of his hostile-work-environment claim either, because they were sporadic in nature spread

 9   over the course of a year, and, regardless, involved different alleged perpetrators. See, e.g., Porter,

10   419 F.3d at 893 (requiring same actions, same managers, or greater frequency); Henry, 37 F. Supp.

11   3d at 1085–86 (noting “isolated instances of offensive conduct are insufficient to create a triable

12   issue of fact” and collecting cases), aff’d, 644 F. App’x 787 (9th Cir. 2016); Panelli v. First Am.

13   Title Ins. Co., 704 F. Supp. 2d 1016, 1030 (D. Nev. 2010) (comments over two-year period not

14   enough (citing Pieszak v. Glendale Adventist Med. Ctr., 112 F. Supp. 2d 970, 992 (C.D. Cal.

15   2000))); Stevens v. Cnty. of San Mateo, No. C 04-02762 SI, 2006 WL 581092, at *5 (N.D. Cal.

16   Mar. 7, 2006) (sporadic and isolated racial comments over two years not enough), aff’d, 267 F.

17   App’x 684 (9th Cir. 2008). The only other purported interactions Caldwell raised while at Everett

18   involved his allegations about Anderson and the basketball court as well as the office administrator

19   and the Sparkletts water cooler, both of which occurred more than half a year before his allegations

20   regarding Hammond and the unnamed tooling department employee. Given the disparate and

21   distinct nature of those allegations—which all involved different individuals, in different places,

22   involving different issues—Caldwell simply cannot establish that his earlier-in-time Everett

23   allegations were part of the same allegedly unlawful employment practice as his later allegations.

24   See Rekow v. Sebelius, No. 10-8156, 2011 WL 1791272, at *3 (D. Ariz. May 11, 2011) (holding

25   incidents not sufficiently related where they differed in character and involved several different

26
     DEFENDANT THE BOEING COMPANY’S                                         MORGAN, LEWIS & BOCKIUS LLP
                                                                            1111 Pennsylvania Avenue, N.W.
     MOTION FOR SUMMARY JUDGMENT (No. 17-1741 JLR) - 21                         Washington, DC 20004
                                                                                    +1.202.739.3000
             Case 2:17-cv-01741-JLR Document 47 Filed 01/22/19 Page 23 of 27




 1   perpetrators). Because the majority of Caldwell’s Everett allegations occur outside of his 300-day

 2   window and do not comprise a single unlawful practice, his otherwise untimely allegations cannot

 3   support his claim.

 4                  3.      The Totality of Caldwell’s Allegations Still Cannot Create a Hostile
                            Work Environment.
 5
            Even if the Court were to consider the entire universe of Caldwell’s allegations over his
 6
     four-year tenure (which, for the reasons explained, it should not), his allegations are still not
 7
     enough to sustain a hostile-work-environment claim. Not only do these allegations admittedly
 8
     have no relation to Caldwell’s race in most respects, they are also too spread out to be pervasive
 9
     and lack the high level of severity required by law.
10
            Caldwell cannot adduce evidence—rather than his own self-serving and speculative
11
     statements—that he was subject to this unwelcome conduct because of his race. To the contrary,
12
     nearly all of Caldwell’s allegations were everyday workplace grievances. Most of the allegations
13
     from his Complaint are undisputedly race-neutral after discovery. For one thing, ambiguous
14
     language and phrasing is not evidence of racial animus for a hostile work environment. See Brown
15
     v. Contra Costa Cnty., 671 F. App’x 623, 623 (9th Cir. 2016) (affirming district court’s grant of
16
     summary judgment where “[n]early all of the alleged workplace incidents [were] race neutral, and
17
     the record provide[d] no reason to infer that they had anything to do with [plaintiff’s] race”);
18
     Baptiste v. LIDS, 17 F. Supp. 3d 932 (N.D. Cal. 2014) (finding phrases “you people,” “dressing
19
     ghetto,” “lazy,” and “thief” to be vague, ambiguous, not suggestive of racial animus, or stray
20
     remarks). And importantly, on summary judgment, claims that amount to mere “conclusory
21
     allegations” cannot merit consideration. Hernandez v. Spacelabs Med., Inc., 343 F.3d 1107, 1116
22
     (9th Cir. 2003).
23
            Thus, although Caldwell has made several conclusory assumptions about the water cooler
24
     (not fountain) budgeted to the 787 program, he acknowledges that he has no evidence that the
25
     actions of the office administrator were based on his race. (Caldwell Dep. at 239:17–240:3.)
26
     DEFENDANT THE BOEING COMPANY’S                                     MORGAN, LEWIS & BOCKIUS LLP
                                                                        1111 Pennsylvania Avenue, N.W.
     MOTION FOR SUMMARY JUDGMENT (No. 17-1741 JLR) - 22                     Washington, DC 20004
                                                                                +1.202.739.3000
               Case 2:17-cv-01741-JLR Document 47 Filed 01/22/19 Page 24 of 27




 1   Indeed, employees who are not African-American received the same instructions as did Caldwell.

 2   (Declaration of Allan Koahou ¶¶ 3, 6, 9; Declaration of Robert McNally ¶¶ 3, 6, 7, 9.) By the

 3   same token, Caldwell’s alleged encounter with the security officer was facially race-neutral, and

 4   Caldwell himself admits that the officer did not say anything that Caldwell believes pointed to his

 5   race, or make any derogatory gesture.10 (Caldwell Dep. at 212:5–10.) Had the officer been

 6   African-American, Caldwell would “not necessarily” have thought that his actions were racially

 7   motivated. (Id. at 213:3–6.)11 Last, Caldwell speculates that longstanding Boeing recreation

 8   center rules are racially hostile even though he was asked to observe them along with all others.

 9   (See Declaration of Ron Anderson (“Anderson Decl.”) ¶¶ 9, 12.)

10            To be sure, courts have dismissed hostile-work-environment claims premised on

11   allegations that are far more substantial that those put forward here.12 Although Caldwell’s

12   10
        Caldwell’s uncorroborated allegations regarding the purported stop are “exceptionally unlikely,” to wit: Boeing
     security officers are carefully trained to effect stops with public and employee safety paramount, not in the manner
13
     Caldwell describes; a crouched position would only be required by exigent circumstances, which would not be present
     leaving the facility main gate; a required incident report would have been filed for such an encounter, but no report
14   exists; and the officer would have known Caldwell was a Boeing employee returning to the facility the next work day.
     (See Declaration of Randy Woolard (“Woolard Decl.”) ¶ 12.)
15   11
        Caldwell’s suspicions are, again, insufficient for summary judgment. See EEOC v. GNLV Corp., No. 2:06-CV-
     01225-RCJ, 2014 WL 7365871, at *33 (D. Nev. Dec. 18, 2014) (entering summary judgment for employer because
16   there was “no evidence other than [plaintiff’s] suspicions that the guards’ actions of asking for badges were motivated
     by race,” and those suspicions fell “well short of establishing a hostile work environment based on severe or pervasive
17   conduct of a racial nature”).
     12
        See, e.g., Dawud, 2018 WL 4735703, at *6 (finding that “offensive and inappropriate” comments “did not so pollute
18   the workplace that it altered the conditions of [plaintiff’s] employment” over seven-year period where comments were
     made by different people, and were “not pervasive enough to amount to a hostile work environment”); Mangaliman
19   v. Wash. State DOT, No. 11-1591 RSM, 2014 WL 1255342, at *10 (W.D. Wash. Mar. 26, 2014) (no hostile work
     environment where employee was called “dumb Filipino,” yelled at by supervisors, “scrutiniz[ed],” and “subject[ed]
20   to extensive performance testing”); Walker v. Seattle Hous. Auth., No. 04-1021JLR, 2005 WL 1126926, at *9 (W.D.
     Wash. May 11, 2005) (manager’s comments that she was “afraid of black women” and that three African-American
21   employees were “out to get us” not hostile work environment); Hercules v. Dep’t of Homeland Sec., 2008 WL 1925193
     at *20–21 (N.D. Cal. Apr. 29, 2008) (supervisor’s use of “bitch” and “nigger” on two separate occasions, possibly
22   directed at plaintiff, and making derogatory comments before plaintiff’s co-workers, to the effect that plaintiff was
     “not going nowhere,” was “not going to do anything,” and would never be promoted, held insufficient); Stevens, 2006
23   WL 581092 at *5–6 (isolated and sporadic age- and race-based comments directed at plaintiff, such as “stupid old
     man,” “old barking dog,” “old gangster,” and “you’re my nigger” insufficiently severe or pervasive); see also Manatt,
24   339 F.3d at 795–803 (affirming dismissal of hostile-work-environment claim where plaintiff alleged racially offensive
     statements, pantomimes, and gestures); Canady v. Wal-Mart Stores, Inc., 440 F.3d 1031, 1033–35 (8th Cir. 2006)
     (supervisor’s ill-advised attempts at racial humor—including the use of “boy,” “what’s up my nigga?,” “slave driver,”
25   and “lawn jockey”—insufficient); Patt v. Family Health Sys., 280 F.3d 749, 754 (7th Cir. 2002) (eight offensive
     gender-related comments “too isolated and sporadic”).
26
     DEFENDANT THE BOEING COMPANY’S                                                    MORGAN, LEWIS & BOCKIUS LLP
                                                                                       1111 Pennsylvania Avenue, N.W.
     MOTION FOR SUMMARY JUDGMENT (No. 17-1741 JLR) - 23                                    Washington, DC 20004
                                                                                               +1.202.739.3000
             Case 2:17-cv-01741-JLR Document 47 Filed 01/22/19 Page 25 of 27




 1   allegations of stray remarks and gestures may be offensive, they are fewer in number, frequency,

 2   and severity than the legal bar. And Caldwell stated in his deposition that he has no evidence the

 3   alleged water cooler incident related to his race. (Caldwell Dep. 239:25–240:3.) What is more,

 4   Caldwell’s allegation of a truck with the Confederate flag at Frederickson is also insufficient to

 5   support his claim, even in conjunction with his other, uncorroborated allegations. See, e.g., Devers

 6   v. SNC-Lavalin Generation, Inc., No. 12 CV 3747 RJD CLP, 2014 WL 4954623, at *5 (E.D.N.Y.

 7   Sept. 30, 2014) (finding “presence of three Confederate flag stickers at a worksite” insufficient,

 8   “even in conjunction with” racially “insensitive remarks”); Ellis v. CCA of Tenn., LLC, 650 F.3d

 9   640, 648 (7th Cir. 2011) (finding stray comments of “monkey” and two incidents of employee

10   wearing Confederate flag insufficient to maintain claim); Jones v. Motorola, Inc., No. 00 C 6439,

11   2001 WL 864273, at *5 (N.D. Ill. July 30, 2001) (employee comments, race-related scribbling, a

12   Confederate flag placed on top of building, and Confederate flag decal stuck on plaintiff’s

13   nameplate not enough over multiyear period).

14          Although the Court was required to construe Caldwell’s unsupported allegations in his

15   favor at the pleading stage, Caldwell must now come forward with specific and substantiated

16   evidence. Caldwell does not and cannot satisfy that burden, and the Court should enter summary

17   judgment in Boeing’s favor on Caldwell’s hostile-work-environment claim.

18   IV.    CONCLUSION

19          Boeing respectfully requests that the Court grant its motion, dismiss Caldwell’s remaining

20   claims in their entirety with prejudice, and enter judgment in Boeing’s favor.

21

22

23

24

25

26
     DEFENDANT THE BOEING COMPANY’S                                       MORGAN, LEWIS & BOCKIUS LLP
                                                                          1111 Pennsylvania Avenue, N.W.
     MOTION FOR SUMMARY JUDGMENT (No. 17-1741 JLR) - 24                       Washington, DC 20004
                                                                                  +1.202.739.3000
            Case 2:17-cv-01741-JLR Document 47 Filed 01/22/19 Page 26 of 27




 1         DATED: January 22, 2019          MORGAN, LEWIS & BOCKIUS LLP

 2                                          /s/ Allison N. Powers
                                            Lincoln O. Bisbee, admitted pro hac vice
 3                                          Zachary S. Stinson, admitted pro hac vice
 4                                          1111 Pennsylvania Avenue, NW
                                            Washington, D.C. 20004
 5                                          Phone: (202) 739-3000
                                            Fax: (202) 739-3001
 6                                          Email: lincoln.bisbee@morganlewis.com
                                            Email: zachary.stinson@morganlewis.com
 7

 8                                          Allison Powers, admitted pro hac vice
                                            77 West Wacker Drive
 9                                          Chicago, Illinois 60601
                                            Phone: (312) 324-1000
10                                          Fax: (312) 324-1001
                                            Email: allison.powers@morganlewis.com
11

12
                                            OGLETREE, DEAKINS, NASH,
13                                          SMOAK & STEWART, P.C.

14                                          /s/ Laurence A. Shapero
                                            Laurence A. Shapero, WSBA #31301
15
                                            1201 Third Avenue, Suite 5150
16                                          Seattle, WA 98101
                                            Phone: (206) 876-5301
17                                          Fax: (206) 693-7058
                                            Email: laurence.shapero@ogletree.com
18
                                            Attorneys for Defendant
19
                                            THE BOEING COMPANY
20

21

22

23

24

25

26
     DEFENDANT THE BOEING COMPANY’S                              MORGAN, LEWIS & BOCKIUS LLP
                                                                 1111 Pennsylvania Avenue, N.W.
     MOTION FOR SUMMARY JUDGMENT (No. 17-1741 JLR) - 25              Washington, DC 20004
                                                                         +1.202.739.3000
              Case 2:17-cv-01741-JLR Document 47 Filed 01/22/19 Page 27 of 27




 1                                    CERTIFICATE OF SERVICE

 2           I certify that a copy of the foregoing was electronically filed with the Clerk of Court using

 3   the CM/ECF system, which caused a copy of the same to be served via ECF on January 22, 2019,

 4   upon:
                    Reba Weiss
 5                  WEISS LAW FIRM, PLLC
 6                  12537 15th Ave NE, Suite 108
                    Seattle, WA 98125-3979
 7                  Phone: (206) 508-5933
                    reba@weisslawfirm.org
 8
                    Steven H. Haney
 9                  Gregory L. Young
10                  HANEY & YOUNG LLP
                    1055 West Seventh Street, Suite 1950
11                  Los Angeles, CA 90017
                    Phone: (213) 228-6500
12                  Fax: (213) 228-6501
                    shaney@haneyyoung.com
13                  gyoung@haneyyoung.com
14
                    Attorneys for Plaintiff Brett Caldwell
15

16                                                 /s/ Allison N. Powers
                                                   Allison N. Powers (admitted pro hac vice)
17                                                 MORGAN, LEWIS & BOCKIUS LLP
                                                   77 West Wacker Drive
18
                                                   Chicago, Illinois 60601
19                                                 Phone: (312) 324-1000
                                                   Fax: (312) 324-1001
20                                                 Email: allison.powers@morganlewis.com

21                                                 Counsel for Defendant The Boeing Company
22

23

24

25

26


     DEFENDANT THE BOEING COMPANY’S                                        MORGAN, LEWIS & BOCKIUS LLP
                                                                           1111 Pennsylvania Avenue, N.W.
     MOTION FOR SUMMARY JUDGMENT (No. 17-1741 JLR) - 26                        Washington, DC 20004
                                                                                   +1.202.739.3000
